UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7152



ROY RICHARD FISHER,

                                             Petitioner - Appellant,

          versus


LARRY W. JARVIS, Warden,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-05-243)


Submitted: January 19, 2006                 Decided:   January 25, 2006


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Roy Richard Fisher, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Roy Richard Fisher seeks to appeal the district court’s

orders dismissing as untimely his petition filed under 28 U.S.C.

§ 2254 (2000).      An appeal may not be taken from the final order in

a § 2254 proceeding unless a circuit justice or judge issues a

certificate of appealability.               28 U.S.C. § 2253(c)(1) (2000).         A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                         28 U.S.C.

§   2253(c)(2)     (2000).      A    prisoner      satisfies     this   standard   by

demonstrating that reasonable jurists would find that the district

court’s assessment of his constitutional claims is debatable or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.               See Miller-El v. Cockrell, 537 U.S.

322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose   v.   Lee,   252   F.3d       676,    683    (4th   Cir.   2001).    We   have

independently reviewed the record and conclude that Fisher has not

made the requisite showing.            Accordingly, we deny Fisher’s motion

for a certificate of appealability and dismiss the appeal.                         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                          DISMISSED




                                           - 2 -